369 So.2d 361 (1979)
T.W.C., Petitioner,
v.
Dorothy H. PATE, As Judge of the Circuit Court, in and for Duval County, Florida, Respondent.
No. MM-403.
District Court of Appeal of Florida, First District.
March 14, 1979.
Rehearing Denied April 11, 1979.
Louis O. Frost, Jr., Public Defender, and Claudia T. Wright, Asst. Public Defender, Jacksonville, for petitioner.
Dorothy H. Pate, pro se.
PER CURIAM.
The child T.W.C. petitions for a writ of habeas corpus challenging his detention by the respondent circuit judge by an order entered February 8, 1979, releasing T.W.C. to the custody of his mother but preserving power indefinitely to redetain the child on his failure to comply with stated conditions. The court's jurisdiction stems from an arrest on December 14, 1978, for carrying a concealed weapon, and an order of nonsecure detention, on conditions, entered December 22, 1978. The 21-day period prescribed for an adjudicatory hearing by Sections 39.01 and 39.032(5)(c), Florida Statutes (1977), elapsed January 5, 1979, without an adjudicatory hearing having been held. In the absence of new grounds *362 for detention, regularly charged and supported by evidence in accordance with Chapter 39, the court was thereafter without jurisdiction to extend the original detention, by means secure or nonsecure, conditional or unconditional. The petition for habeas corpus is GRANTED and T.W.C. is discharged from the custodial effect of the order of February 8, 1979.
SMITH, Acting C.J., and ERVIN and MELVIN, JJ., concur.

ON PETITION FOR REHEARING
PER CURIAM.
The writ of habeas corpus ordered by this Court's opinion filed March 14, 1979, is considered as addressed to Carlton Jones, Duval Regional Juvenile Detention Center, Jacksonville, Florida, from whose custody petitioner is to be discharged. The motion for rehearing is otherwise DENIED.
ROBERT SMITH, Acting C.J., and ERVIN and MELVIN, JJ., concur.